                 Case 3:17-cv-05806-RJB Document 235 Filed 06/20/19 Page 1 of 3



 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT TACOMA

 6   STATE OF WASHINGTON,
                                                               Case No. 3:17-cv-05806-RJB and Case
 7                                Plaintiff,
                v.                                             No. 3:17-cv-05769-RJB
 8
     THE GEO GROUP, INC.,                                      ORDER
 9
                                  Defendant
10

11
     UGOCHUKWU GOODLUCK NWAUZOR,
     FERNANDO AGUIRRE-URBINA,
12
     individually and on behalf of all those similarly
     situated,
13
     Plaintiffs/Counter Defendants,
14
     v.
15
     THE GEO GROUP, INC.,
16
                                  Defendant.
17

18              The Court conducted two hearings (on June 18, and June 20, 2019) concerning the

19   plaintiff’s discovery request for an inspection of the defendant’s property. The parties have

20   agreed to an inspection that will occur at the defendant’s facility located at 1623 East J Street,

21   Tacoma, WA 98421-1615, and the inspection will include still photographs. Accordingly, the

22   Court hereby ORDERS, pursuant to the agreement of the parties, as follows:

23        (1)          The inspection will take place on June 26, 2019. It will begin at 9:00 AM and end

24                     no later than 4:00 PM – 7 hours total. The discovery deadline of June 21, 2019

25

     ORDER - 1
               Case 3:17-cv-05806-RJB Document 235 Filed 06/20/19 Page 2 of 3



 1                   remains in effect, with only the following exception: This inspection and the July

 2                   3, 2019 production of discovery relating to the inspection.

 3      (2)          Photographs will be still photos only, and will be subject to the protective orders

 4                   issued in this matter.

 5      (3)          If disputes arise and judicial guidance is requested during the inspection, counsel

 6                   shall contact Judge Fricke’s Chambers by contacting Deputy Clerk of the Court,

 7                   Ms. Traci Whiteley, by email at traci_whiteley@wawd.uscourts.gov

 8      (4)          All photographs will be produced in discovery by plaintiff to the defendant on or

 9                   before July 3, 2019; this will be accomplished in compliance with the protective

10                   orders entered in this matter.

11      (5)          The inspection is limited to the eleven areas identified in the plaintiff’s Request

12                   for Entry onto Land (dated May 17, 2019). Dkt. 233-1 at 2.

13      (6)          Counsel for plaintiff State of Washington, counsel for plaintiffs in the class

14                   action, and counsel for defendant are allowed the following:

15                   Each of these three parties (State of Washington, the class plaintiffs, and the

16                   defendant) is allowed to have two attorneys attend and participate in the

17                   inspection; each of these three parties may bring one staff person (e.g. a paralegal)

18                   to assist; and plaintiffs are authorized to bring one (shared) photographer.

19            The Court also directs that the following restrictions will apply during this inspection:

20            a. Security cameras shall not be photographed.

21            b. No photographs shall be taken of the full layout or blueprints of the facility, including

22               the security perimeter of the facility.

23            c. No photographs shall be taken of any hidden entrances or exits that are security-

24               related.

25

     ORDER - 2
             Case 3:17-cv-05806-RJB Document 235 Filed 06/20/19 Page 3 of 3



 1         d. The plaintiffs shall endeavor to avoid including persons in the photographs. If any of

 2               the photographs include persons, the plaintiffs shall meet and confer with counsel for

 3               the defendant and the parties are directed to take all necessary steps to follow state

 4               and federal privacy laws and follow the Court’s protective order, so that the parties

 5               respect and protect the confidentiality of the identity and identifying characteristics of

 6               any persons who are photographed.

 7

 8

 9         Dated this 20th day of June, 2019.

10

11

12                                                          A
                                                            Theresa L. Fricke
13                                                          United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER - 3
